                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    ASHINC Corporation, et al. 1,                                  Case No. 12-11564 (CSS)
                                                                   (Jointly Administered)
                                    Debtors.

    CATHERINE E. YOUNGMAN, LITIGATION                              Adv. Proc. No. 13-50530 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET.
    AL., AS SUCCESSOR TO THE OFFICIAL
    COMMITTEE OF UNSECURED CREDITORS OF
    ASHINC CORPORATION, AND ITS AFFILIATED
    DEBTORS

                  Plaintiff,

    BDCM OPPORTUNITY FUND II, LP, BLACK
    DIAMOND CLO 2005-1 LTD., and SPECTRUM
    INVESTMENT PARTNERS, L.P.,

                  Intervenors,

                           v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                  Defendants.




1
         The Debtors in these cases, along with the federal tax identification number (or Canadian business number
where applicable) for each of the Debtors, are: ASHINC Corporation (f/k/a Allied Systems Holdings, Inc.) (58-
0360550); AAINC Corporation (f/k/a Allied Automotive Group, Inc.) (XX-XXXXXXX); AFBLLC LLC (f/k/a Allied
Freight Broker LLC) (XX-XXXXXXX); ASCCO (Canada) Company (f/k/a Allied Systems (Canada) Company) (90-
0169283); ASLTD L.P. (f/k/a Allied Systems, Ltd. (L.P.) (XX-XXXXXXX); AXALLC LLC (f/k/a Axis Areta, LLC) (45-
5215545); AXCCO Canada Company (f/k/a Axis Canada Company) (875688228); AXGINC Corporation (f/k/a Axis
Group, Inc.) (XX-XXXXXXX); Commercial Carriers, Inc. (XX-XXXXXXX); CTSINC Corporation (f/k/a CT Services, Inc.)
(XX-XXXXXXX); CTLLC LLC (f/k/a Cordin Transport LLC) (XX-XXXXXXX); F.J. Boutell Driveway LLC (XX-XXXXXXX);
GACS Incorporated (XX-XXXXXXX); Logistic Systems, LLC (XX-XXXXXXX); Logistic Technology, LLC (XX-XXXXXXX);
QAT, Inc. (XX-XXXXXXX); RMX LLC (XX-XXXXXXX); Transport Support LLC (XX-XXXXXXX); and Terminal Services
LLC (XX-XXXXXXX). The location of the Debtors’ corporate headquarters and the Debtors’ address for service of
process is 2302 Parklake Drive, Bldg. 15, Ste. 600, Atlanta, Georgia 30345.

124225251.1
    CATHERINE E. YOUNGMAN, LITIGATION                Adv. Pro. No. 14-50971 (CSS)
    TRUSTEE FOR ASHINC CORPORATION, ET AL.,
    AS SUCCESSOR TO BDCM OPPORTUNITY
    FUND II, LP, BLACK DIAMOND CLO 2005-1
    LTD., SPECTRUM INVESTMENT PARTNERS,
    L.P., BLACK DIAMOND COMMERCIAL
    FINANCE, L.L.C., as co-administrative agent, and
    SPECTRUM COMMERCIAL FINANCE LLC, as
    co-administrative agent,

                                  Plaintiff,

    v.

    YUCAIPA AMERICAN ALLIANCE FUND I, L.P.,
    and YUCAIPA AMERICAN ALLIANCE
    (PARALLEL) FUND I, L.P.,

                                  Defendants.



           NOTICE OF AMENDED 2 AGENDA OF MATTERS SCHEDULED FOR
           ORAL ARGUMENT ON JULY 6, 2021 AT 1:00 P.M. (EASTERN TIME)




          THE REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
           AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
                  COURTCALL WILL NOT BE USED TO DIAL IN.

         PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING:

                   https://protect-us.mimecast.com/s/K6EiCkRoNRfk0lDXi2AdI9


         ONCE REGISTERED, PARTIES WILL RECEIVE A CONFIRMATION EMAIL
          CONTAINING PERSONAL LOG-IN INFORMATION FOR THE HEARING.




2
          Amended items appear in bold.

                                                2
124225251.1
I.      MATTERS GOING FORWARD - ORAL ARGUMENT – Adv. Proc. 13-50530 CSS

1.      Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance
        (Parallel) Fund I, L.P.’s Motion for Stay of Effectiveness and Enforcement of Judgment
        Pending Appeal Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 845; Filed
        on June 25, 2021]

               Related Documents:

                         A.   Emergency Motion to Shorten Notice and Schedule Hearing on
                              Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa
                              American Alliance (Parallel) Fund I, L.P.’s Motion for Stay of
                              Effectiveness and Enforcement of Judgment Pending Appeal
                              Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 848;
                              Filed June 25, 2021]

                         B.   Order Granting Emergency Motion to Shorten Notice and Schedule
                              Hearing on Defendants Yucaipa American Alliance Fund I, L.P. and
                              Yucaipa American Alliance (Parallel) Fund I, L.P.’s Motion for Stay
                              of Effectiveness and Enforcement of Judgment Pending Appeal
                              Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 849;
                              Filed June 25, 2021]

                         C.   Notice of Hearing Regarding Defendants Yucaipa American
                              Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel)
                              Fund I, L.P.s Motion for Stay of Effectiveness and Enforcement of
                              Judgment Pending Appeal Pursuant to Bankruptcy Rules 7062 and
                              8007(a) [Docket No. 850; filed June 25, 2021]

                         D.   Litigation Trustee's Memorandum Of Law In Response To
                              Yucaipa's Motion For A Stay Of The Effectiveness And
                              Enforcement Of Judgment Pending Appeal [Docket No. 855;
                              filed July 2, 2021]

               Responses Received: The Litigation Trustee file an objection on July 2, 2021.

               Status:               This matter will go forward.


II.     MATTERS GOING FORWARD - ORAL ARGUMENT – Adv. Proc. 14-50971 CSS

1.      Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa American Alliance
        (Parallel) Fund I, L.P.’s Motion for Stay of Effectiveness and Enforcement of Judgment
        Pending Appeal Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 583; Filed
        on June 25, 2021] (Please see Tab 1.)

               Related Documents:

                         A.   Emergency Motion to Shorten Notice and Schedule Hearing on
                              Defendants Yucaipa American Alliance Fund I, L.P. and Yucaipa
                                                3
124225251.1
                             American Alliance (Parallel) Fund I, L.P.’s Motion for Stay of
                             Effectiveness and Enforcement of Judgment Pending Appeal
                             Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 584;
                             Filed June 25, 2021] (Please see Tab 1, A.)

                        B.   Order Granting Emergency Motion to Shorten Notice and Schedule
                             Hearing on Defendants Yucaipa American Alliance Fund I, L.P. and
                             Yucaipa American Alliance (Parallel) Fund I, L.P.’s Motion for Stay
                             of Effectiveness and Enforcement of Judgment Pending Appeal
                             Pursuant to Bankruptcy Rules 7062 and 8007(a) [Docket No. 585;
                             Filed June 25, 2021](Please see Tab 1, B.)

                        C.   Notice of Hearing Regarding Defendants Yucaipa American
                             Alliance Fund I, L.P. and Yucaipa American Alliance (Parallel)
                             Fund I, L.P.s Motion for Stay of Effectiveness and Enforcement of
                             Judgment Pending Appeal Pursuant to Bankruptcy Rules 7062 and
                             8007(a) [Docket No. 586; filed June 25, 2021] (Please see Tab 1,
                             C.)

                        D.   Litigation Trustee's Memorandum Of Law In Response To
                             Yucaipa's Motion For A Stay Of The Effectiveness And
                             Enforcement Of Judgment Pending Appeal [Docket No. 591;
                             filed July 2, 2021] (Please see Tab 1, D.)

              Responses Received: The Litigation Trustee file an objection on July 2, 2021.

              Status:               This matter will go forward.


Dated: July 2, 2021
                                           FOX ROTHSCHILD LLP

                                            /s/ Seth A. Niederman
                                           Seth A. Niederman, Esq.
                                           Delaware Bar No. 4588
                                           919 North Market Street, Suite 300
                                           Wilmington, DE 19899-2323
                                           Telephone (302) 654-7444/Fax (302) 656-8920
                                           sniederman@foxrothschild.com

                                                   -and-

                                           JOSEPH HAGE AARONSON LLC
                                           Gregory P. Joseph, Esq.
                                           Douglas J. Pepe, Esq.
                                           Gila S. Singer, Esq.
                                           485 Lexington Avenue, 30th Floor
                                           New York, NY 10017
                                           Telephone: (212) 407-1200
                                           gjoseph@jha.com
                                               4
124225251.1
                     -and-

              ZAIGER LLC
              Jeffrey H. Zaiger, Esq.
              432 Park Avenue, Suite 19A
              New York, NY 10022
              Telephone: (917) 572-7701

              Attorneys for Litigation Trustee




                 5
124225251.1
